                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 TREJUAN ROBBINS and COREY ALAN                  )
 BENNETT,                                        )        Case No. 3:20-cv-36
                                                 )
         Plaintiffs,                             )        Judge Travis R. McDonough
                                                 )
 v.                                              )        Magistrate Judge Debra C. Poplin
                                                 )
 LT. DAVID WISE,                                 )
                                                 )
         Defendant.                              )


                                  MEMORANDUM OPINION


       This pro se prisoners’ complaint for violation of 42 U.S.C. § 1983, filed on January 23,

2020, is before the Court, sua sponte, for consideration of dismissal.

       On January 27, 2020, the Clerk sent each Plaintiff a notice of his obligation under the

local rules to notify the Clerk and adverse parties of any change in address within fourteen days

of any such change. (Doc. 3.) On February 3, 2020, this Court entered orders advising Plaintiffs

of a deficiency in their respective in forma pauperis applications and requiring each Plaintiff to

submit a certified copy of his inmate trust account statement within thirty days. (Docs. 4, 5.) On

February 5, 2020, the Clerk’s notice was returned with a notation that the mail was “Refused”

and was unable to be forwarded. (Docs. 6, 7.) On February 20, 2020, the Court’s orders were

also returned with a notation of “Insufficient Address,” along with a notation that the mail could

not be forwarded. (Docs. 8, 9.)

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.”

Fed. R. Civ. P. 41(b); see Nye Capital Appreciation Partners, LLC v. Nemchik, 483 F. App’x 1, 9
(6th Cir. 2012); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court

examines four factors when considering dismissal under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal
       was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).

       As to the first factor, the Court finds that Plaintiffs’ failure to respond to or comply with

the Court’s previous order is due to Plaintiffs’ willfulness and/or fault. Specifically, neither

Plaintiff has updated his address with the Court, neither Plaintiff has communicated with the

Court since filing the instant suit on or about January 23, 2020, and neither Plaintiff advised the

Court of a permanent or alternative mailing address when they filed the instant § 1983 complaint.

(See Doc. 1, at 2.) This factor weighs in favor of dismissal.

       As to the second factor, the Court finds that Plaintiffs’ failure to comply with the Court’s

order has not prejudiced Defendants. This factor weighs against dismissing the case.

       As to the third factor, Plaintiffs have not specifically been warned by the Court in this

case that failure to comply with the Court’s orders would result in the dismissal of the case.

However, the Court attempted to make such warnings, and any failure to receive notice is a result

of Plaintiffs’ failure to keep the Court updated of address changes. Moreover, the local rules of

this Court require notification of change of address by pro se parties within fourteen days, see

E.D. Tenn. L.R. 83.13, and any party appearing before the Court, including a party proceeding

pro se, is expected to be familiar with and follow those rules, see id. Therefore, this factor

weighs in favor of dismissal.




                                                 2
       As to the fourth factor, the Court finds that alternative sanctions would not be effective.

First, the Court is unable to communicate with Plaintiffs due to their failure to keep the Court

updated with regards to their addresses. Second, neither Plaintiff has successfully complied with

the requirements for proceeding in forma pauperis or paid the filing fee. Accordingly, this

factor, too, weighs in favor of dismissal.

       The Court concludes that the balance of factors weighs in favor of dismissal of Plaintiffs’

claims pursuant to Rule 41(b). The Court will, therefore, DISMISS this action WITHOUT

PREJUDICE. The Court CERTIFIES that any appeal from this order would not be taken in

good faith.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                                3
